EXHIBIT [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT NTC/MICRON CONFIDENTIAL MASTER AGREEMENT BY AND BETWEEN NANYA TECHNOLOGY CORPORATION AND MICRON TECHNOLOGY, INC. April21, Master Agreement DLI-6194558v3 NTC/MICRON CONFIDENTIAL MASTER AGREEMENT This MASTER AGREEMENT, dated as of the 21st day of April, 2008, is entered into by and between Nanya Technology Corporation (Nanya Technology Corporation [Translation from Chinese]) (hereinafter “NTC”), a company incorporated under the laws of the Republic of China (“ROC” or “Taiwan”), and Micron Technology, Inc. (hereinafter “Micron”), a Delaware corporation. RECITALS A.Micron currently designs and manufactures Stack DRAM Products and develops Process Technology therefor.NTC and Micron (the “Parties”) desire to engage in joint development and optimization of Process Technology for Process Nodes of 68 nm, 50 nm and other dimensions and joint development of Stack DRAM Designs for Stack DRAM Products to be manufactured on such Process Nodes, as the Parties may agree in the JDP Agreement. To effectuate their desires, Micron will transfer to NTC Background IP and license NTC thereunder for the design, development and manufacture of certain Stack DRAM Products.Micron and NTC will also transfer each other Foundational Know-How and license each other thereunder for the design, development and manufacture of certain Stack DRAM Products. B.The Parties also intend to jointly invest in MeiYa Technology Corporation (MeiYa Technology Corporation [Translation from Chinese]), a company to be incorporated under the laws of the ROC (the “Joint Venture Company”), and transfer to the Joint Venture Company Background IP, the Parties’ respective Foundational Know-How and JDP Work Product to enable the Joint Venture Company to manufacture Stack DRAM Products and sell such Stack DRAM Products exclusively to the Parties. C.The Parties desire to enter into various agreements with the Joint Venture Company, and with each other, to set forth the ongoing governance and operating relationships among the Parties and the Joint Venture Company relating to the business of the Joint Venture Company, all as contemplated by this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties intending to be legally bound do hereby agree as follows: ARTICLE 1. DEFINITIONS; INTERPRETATION 1.1Definitions.In addition to the terms defined elsewhere in this Agreement, capitalized terms used in this Agreement shall have the respective meanings set forth below: “Affiliate” means, with respect to any specified Person, any other Person that, directly or indirectly, including through one or more intermediaries, controls, is controlled by, or is under common control with such specified Person; and the term “affiliated” has a meaning correlative to the foregoing Master Agreement DLI-6194558v3 NTC/MICRON CONFIDENTIAL “Agreement” means this Master Agreement. “Applicable Law” means any applicable laws, statutes, rules, regulations, ordinances, orders, codes, arbitration awards, judgments, decrees or other legal requirements of any Governmental Entity. “Background IP” means [***]. “Bilateral Agreements” shall have the meaning set forth in Section 2.2 of this Agreement. “Board of Directors” means the board of directors of the Joint Venture Company. “Burn-In” means [***]. “Business Day” means a day that is not a Saturday, Sunday or other day on which commercial banking institutions in either the ROC or the State of New York are authorized or required by Applicable Law to be closed. “Closing” means the remittance of the capital contribution to the Joint Venture Company as set forth in Section 2.6 of this Agreement. “Closing Date” means the date on which the Closing occurs.For purposes of this Agreement and the other agreements and instruments referenced herein, the Closing shall be deemed to have occurred at 11:59 p.m. in Taipei, Taiwan on such date. “Commission” means the United
